Dalianis, J.,
dissenting. Respectfully, I dissent for two reasons. First, I believe that the trial court should have required expert testimony before granting a divorce pursuant to RSA 458:7, V (1992). Second, I believe that the evidence in this case was insufficient to support the trial court’s grant of divorce pursuant to RSA 458:7, V.
RSA 458:7, V addresses two fault-based grounds for divorce. The first, treatment that seriously injures health, refers to harm to “physical well-being.” Robinson v. Robinson, 66 N.H. 600, 609 (1891). The second, treatment that endangers reason, refers to “mental anguish” or having one’s sanity at risk. Id. at 609-10. Only the second of these grounds is at issue in this case.
In the past, we have conflated the two grounds by ruling that serious injury to health encompasses emotional health, too. See, e.g., Buck v. Buck, 97 N.H. 178, 179 (1951) (court affirms grant of divorce based upon treatment seriously injuring health where complaining spouse suffered weight loss and “had nervous spells when she would start to shake and cry and laugh all at the same time”). I believe that the use of the disjunctive “or” shows that the legislature intended the two grounds to be separate.
The focus of RSA 458:7, V is upon the effect of the conduct upon the complaining spouse. While the statute does not require proof of conduct that would have endangered the reason of an average or reasonable person, it does require proof that the conduct actually endangered the reason of the complaining spouse. Robinson, 66 N.H. at 610.
To establish that the other spouse’s conduct endangered the complaining spouse’s reason, the complaining spouse should be required to prove more than “mere upset, dismay, humiliation, grief and anger.” Corso v. Merrill, 119 N.H. 647, 653 (1979). He or she should be required to show that he or she suffered at least a “painful mental experience with lasting effects” and that his or her emotional injury is “susceptible to some form of objective medical determination” and proof “through qualified medical witnesses.” Id.; see also Palmer v. Nan King Restaurant, 147 N.H. 681, 684 (2002).
Although we have not ruled on this issue before, I note that in cases interpreting RSA 458:7, V, “qualified medical witnesses” have *557corroborated the testimony of the complaining spouse. See Robinson, 66 N.H. at 601; Buck, 97 N.H. at 179.
“While expert testimony may not be required when the evidence ... is so patent and conclusive that reasonable persons can reach only one conclusion, this is not such a case.” Wong v. Ekberg, 148 N.H. 369, 374 (2002) (quotation and citation omitted). At most, the petitioner’s uncorroborated testimony established that she felt confused and frightened of the respondent and that, in approximately sixteen years of marriage, she received counseling for six months and attended self-help groups.
I would hold that this evidence was insufficient as a matter of law to establish that the respondent’s conduct endangered the petitioner’s reason. See Routhier v. Routhier, 128 N.H. 439, 440 (1986) (complaining spouse needed counseling for two years during marriage and also after separation); Szulc v. Szulc, 96 N.H. 190, 191 (1950) (court finds treatment seriously injurious to emotional health where complaining spouse “lost considerable weight, became tired and nervous and was a complete -wreck” (quotation omitted)).